In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-3807
JACQUELYN M. CARLSON,
                                                  Plaintiff-Appellant,

                                 v.

CHRISTIAN BROTHERS SERVICES,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 15 C 1154 — John Robert Blakey, Judge.
                     ____________________

  ARGUED SEPTEMBER 28, 2016 — DECIDED OCTOBER 27, 2016
                     ____________________

   Before POSNER, FLAUM, and MANION, Circuit Judges.
    POSNER, Circuit Judge. The plaintiff filed this suit against
her former employer, defendant Christian Brothers Services
(the parties refer to it as CBS), charging disability discrimina-
tion. CBS is a religious organization headquartered near
Chicago that provides health and a number of other services
to the Roman Catholic community in Illinois, other parts of
the United States, and Canada. See Christian Brothers Ser-
vices, www.cbservices.org (visited Oct. 26, 2016, as were the
2                                                 No. 15-3807


other websites cited in this opinion). The plaintiff, a senior
customer service representative of the defendant, was in an
automobile accident in March 2011 as a result of which she
had to use a cane, and limped, and she was fired on Febru-
ary 1, 2012, because (she contends) of a perceived disability
(mobility impairment) caused by the accident that had re-
quired her to take time off from work and to use her health
insurance to pay the costs she’d incurred as a result of the
accident. She argues that in these circumstances her employ-
er’s firing her violated the Americans with Disabilities Act.
    The Act requires a complainant to submit a charge of dis-
crimination to the Equal Employment Opportunity Commis-
sion (EEOC) within a statutory deadline—here 300 days
from the alleged incident of discrimination—and to receive a
right to sue notice from the EEOC, before suing. 42 U.S.C.
§§ 2000e-5(e)(1), (f)(1). The district judge granted summary
judgment for CBS on the ground that the plaintiff had failed
to submit a charge in time and therefore could not maintain
her suit.
    Six months after being fired she filed with the Illinois
Department of Human Rights (IDHR) (which administers
the Illinois Human Rights Act, 775 ILCS 5/1 et seq., which
like the ADA prohibits discrimination on grounds of disabil-
ity) a “Complainant Information Sheet” (the parties call it a
“CIS”), which asks the complainant for basic information
about his or her claim. On the basis of the CIS IDHR decides
whether it has jurisdiction and if it does it copies the infor-
mation in the CIS on to an official charge form, which the
filer can sign and submit. The CIS also asks the complainant
to check a box if the employer has more than 15 employees
in Illinois, and to check another box if the employer has
No. 15-3807                                                   3


more than 15 employees in the United States; Carlson
checked both boxes.
    IDHR has a worksharing agreement with EEOC, where-
by a charge filed with IDHR is automatically cross-filed with
EEOC. But a complaint of discrimination—the document the
plaintiff filed with IDHR—is not a charge. A charge is the
administrative equivalent of a complaint filed in court; a CIS
is not unless it asks for relief and thus functions as a charge.
Federal Express Corp. v. Holowecki, 552 U.S. 389, 402 (2008).
Without such a request the CIS is just a pre-charge screening
form, which does not prompt IDHR to notify the employer,
launch an investigation, or sponsor mediation between the
parties—filing a charge form does. IDHR, “Charge Process,”
www.illinois.gov/dhr/FilingaCharge/Pages/Intake.aspx;
IDHR, “Path of a Charge,” www.illinois.gov/dhr/Filinga
Charge/Pages/Path_of_a_Charge.aspx. But the CIS filer may
believe that the filing will nudge the person or entity com-
plained of to settle with the complainant on terms favorable
to the latter, thus sparing the complainant the cost and time
and anxiety of a contested proceeding.
    There was no pre-charge settlement with CBS, however,
or so far as appears any negotiation. Carlson’s lawyer did
contact IDHR in 2012 about the possibility of mediation, but
nothing came of it. Instead on March 5, 2013, the plaintiff
filed a Charge of Discrimination with IDHR, copy to EEOC.
But that was 398 days after she’d been fired, and the dead-
line to file a charge with the EEOC when the complainant
had initially instituted a proceeding with a state or local
agency is 300 days. 42 U.S.C. § 2000e–5(e)(1). Carlson thus
had failed to exhaust her administrative remedies—a pre-
4                                                 No. 15-3807


requisite to suit—and so the district judge dismissed her suit
as untimely.
     She had filed the CIS within the deadline, however, and
argues that it was a charge and therefore timely. And alt-
hough her CIS states “THIS IS NOT A CHARGE,” the EEOC
deems a charge sufficient when it is a “written statement suf-
ficiently precise to identify the parties, and to describe gen-
erally the action or practice complained of,” 29 C.F.R.
§ 1601.12(b), and Carlson’s CIS meets those requirements. It
identifies the parties—Carlson and Christian Brothers Ser-
vices—and states that she was fired for “us[ing] a cane at
work,” “walk[ing] with a limp,” and “taking time off from
work and for using [her] health insurance to pay for the se-
vere car accident [she had experienced] ... in March 2011.”
But the CIS did not request remedial action, and so was not a
charge. Federal Express Corp. v. Holowecki, supra, 552 U.S. at
402.
     The plaintiff contends that what nevertheless made the
CIS a charge was the statement in it that it “authorize[s]
EEOC to look into the discrimination alleged.” But that is a
far cry from a “charge” as the word is ordinarily understood.
Although the CIS form does say that IDHR will cross-file the
complainant’s “charge of discrimination” with EEOC, it also
says “THIS IS NOT A CHARGE,” followed immediately by
the statement that “if IDHR accepts your claim, we will send
you a charge form for signature.” And while it’s true that 29
C.F.R. § 1601.12(b) states that “a charge may be amended to
cure technical defects or omissions, including failure to veri-
fy the charge, or to clarify and amplify allegations made
therein” and that “such amendments … will relate back to
the date the charge was first received,” her CIS contained
No. 15-3807                                                    5


more than a technical defect if conceived of as a charge be-
cause it requested no relief and the statement on the form
that we quoted above—“if IDHR accepts your claim, we will
send you a charge form for signature”—makes clear that the
claim was merely a prelude to a charge, and not the charge
itself; and a prelude to what turned out to be nothing.
      Despite all this, the EEOC has submitted an amicus curi-
ae brief in which it argues that the plaintiff’s CIS was the
equivalent of a charge—thus ignoring what the Supreme
Court said in Federal Express Corp. v. Holowecki, supra, 552
U.S. at 402—that a charge must request relief, and the plain-
tiff’s CIS did not. The EEOC argues that by filing the CIS
Carlson consented to the disclosure of her personal infor-
mation to her employer, which shows she wanted remedial
action. But the CIS says “if IDHR takes a charge based on the
information provided, I consent for IDHR to disclose my
identity and personal information” (emphasis added). It’s
true that eventually the plaintiff filed a charge, but it was un-
timely. And she can’t plead ignorance of legal technicalities,
because she was represented by counsel throughout.
      The decision of the district court must therefore be, and
it is,
                                                      AFFIRMED.